DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fuzhou CN 103116018 discloses an immunohistochemical quality control reference object and a quality control method by using the reference object. A biological tissue is simulated by using particles solidified by a glucosan solution, and target antibody proteins are uniformly embedded inside the particles. The solid glucosan particles in which the target antibodies are embedded are formed into a paraffin block after being dehydrated and subjected to transparent treatment, paraffin impregnation and paraffin embedding, and the paraffin block is sliced on a slicer, then stuck to a glass slide and dyed together with tissues to be detected. By using the method provided by the invention, negative control, positive control and antibody retrieval control are designed according to different materials, and the aim of quality control is achieved through a dyeing result of a reference substance. (Paragraph 0036-0040)
However, Fuzhou fails to disclose a control area configured to: indicate an error and performance measure of intermediate steps during an immunohistochemical or an immunochemical detection process, and provide a reference for qualitatively or quantitatively determining a color and antigen density of the stained tissue or cells.
Sompuran et al US 20160274006 discloses a method and apparatus that serve as a control and calibrator for assays performed on cells and tissues mounted on a microscope slide is 
However, Sompuran fails to disclose a control area configured to: indicate an error and performance measure of intermediate steps during an immunohistochemical or an immunochemical detection process, and provide a reference for qualitatively or quantitatively determining a color and antigen density of the stained tissue or cells.
Prior arts such as Fuzhou and Sompuran made available do not teach, or fairly suggest, a control area configured to: indicate an error and performance measure of intermediate steps during an immunohistochemical or an immunochemical detection process, and provide a reference for qualitatively or quantitatively determining a color and antigen density of the stained tissue or cells. Examiner also highlights Husher et al US10921223 as related art to the instant application.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGEL H PLUMB/Examiner, Art Unit 2855